Citation Nr: 0427261	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  02-09 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than October 5, 
2000, for the grant of service connection for schizophrenia.

2.  Entitlement to an initial rating in excess of 30 percent 
for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and J.M.

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel
INTRODUCTION

The veteran had active military service from June 1937 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran testified before the 
undersigned at a hearing in May 2004.

In an April 2003 rating decision, the RO denied the veteran's 
claim for a total rating based on individual unemployability 
due to service-connected disability (TDIU).  After the 
veteran was notified of the decision and of his procedural 
and appellate, no further communication was received from the 
veteran and the April 2003 rating decision became final.  At 
the May 2004 hearing, the veteran raised a new TDIU claim and 
the Board accepted testimony.  The new TDIU claim is referred 
to the RO for appropriate action.

The initial rating of service-connected schizophrenia is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  In a January 1999 decision, the Board denied service 
connection for a psychiatric disorder to include 
schizophrenia; in May 1999, the Board denied the veteran's 
motion for reconsideration of the January 1999 Board 
decision. 

2. Following the January 1999 Board decision, the next 
communication from the veteran consisted of a claim of 
service connection for schizophrenia, which was received at 
the RO on April 1, 1999; the claim was denied by the RO in an 
April 1999 rating decision. 

3.  On appeal of the April 1999 rating decision, the Board 
denied the claim of service connection for schizophrenia as 
not well grounded in a September 2000 decision. 

4.  Following the September 2000 Board decision, the next 
communication from the veteran consisted of a request to 
reopen the claim of service connection for schizophrenia, 
which was received at the RO on October 5, 2000.  

5.  On VA examination in November 2000, the examiner 
expressed the opinion that the veteran's experiences in the 
military resulted in the development of schizophrenia. 

6.  In an October 2001 rating decision, on the basis of the 
November 2000 VA examination, the RO granted service 
connection for schizophrenia, effective October 5, 2000.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
October 5, 2000, for the grant of service connection for 
schizophrenia have not been met.  38 U.S.C.A. §§ 5107(b), 
5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.



Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim. 

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In November 2001, the veteran expressed dissatisfaction with 
the effective date of the grant of service connection for 
schizophrenia, raising a new claim for adjudication.  In 
March 2002, the RO notified the veteran of the general 
provisions of the VCAA to include the provision to identify 
any additional evidence to support his claim and that VA 
would obtain VA records and any other evidence he could 
identify.  He was given 60 days to respond.  In response, the 
veteran indicated that he did not have any additional 
evidence to submit.  The RO then adjudicated the effective-
date issue in the May 2002 statement of the case, which 
contained the law and regulations, governing the effective-
date issue, namely, the later of the date of receipt of the 
original or reopened claim or the date entitlement arose.  
38 U.S.C.A. § 5110. 

The veteran contends that the effective date for the grant of 
service connection should be in April 1966, if not earlier, 
because that is the date he believes entitlement arose.  

The facts averred by the veteran cannot satisfy the 
requirements of 38 U.S.C.A. § 5110, in light of the final 
January 1999 Board decision and the Board finds that the 
veteran has not been prejudiced by any defect in the timing 
or content of the VCAA notice.  See Desbrow v. Principi, 
18 Vet. App. 30 (2004); Valiao v. Principi, 17 Vet. App. 229, 
232 (2003) (holding that failure to comply with VCAA 
constitutes nonprejudicial error where the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision).  

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran has stated that he has no 
additional evidence to submit.  As the veteran has not 
identified any additional evidence and as there is otherwise 
no outstanding evidence to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.

Factual background

The veteran's service medical records are unavailable and 
presumed destroyed.  VA and private treatment records from 
1966 document treatment for delusional behavior as early as 
1970 and for schizophrenia since 1978.

In June 1993, the veteran filed a claim of service connection 
for a nervous condition.  His claim was denied in a July 1994 
rating decision.  The veteran appealed this rating decision 
to the Board and, in January 1999, the Board denied service 
connection for a psychiatric disorder to include 
schizophrenia.

No further communication was received from the veteran until 
January 1999, at which time the veteran filed a motion for 
reconsideration of the Board's January 1999 decision.  In May 
1999, the Board denied the motion for reconsideration of the 
January 1999 Board decision.  On April 1, 1999, the veteran 
filed a claim of service connection for schizophrenia.  After 
the claim was denied by the RO as not well grounded, the 
veteran appealed to the Board.  In a September 2000 decision, 
the Board affirmed the denial of service connection for 
schizophrenia as not well grounded.

Following the September 2000 Board decision, no further 
communication was received from the veteran until October 5, 
2000, when he submitted a request to reopen the claim of 
service connection for schizophrenia.

On VA examination in November 2000, the examiner expressed 
the opinion that the veteran's experiences in the military 
resulted in the development of schizophrenia.

In an October 2001 rating decision, on the basis of the 
November 2000 VA examination, the RO granted service 
connection for schizophrenia, effective October 5, 2000. 

In statements on file and in testimony, the veteran argues 
that the effective date should be at least April 1966 or in 
1945, when his psychiatric disorder was first manifest. 

Analysis

The effective date for the grant of service connection on the 
basis of an original claim or a claim to reopen after a final 
disallowance is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii). 
 
Service connection for schizophrenia was finally disallowed 
by the Board in the January 1999 Board decision.  The veteran 
filed another claim, whether it is an original claim or a 
claim to reopen does not affect the outcome, on April 1, 
1999, and a claim to reopen on October 5, 2000. 

Under the VCAA, which eliminated the concept of a well-
grounded claim, it was the policy of VA, on its own motion 
order, to readjudicated the denial of a claim as if the 
denial had not been made, when the decision was denied as not 
well grounded, including when affirmed by the Board, and 
became final after July 14, 1999, and before November 9, 
2000, the date of the enactment of the VCAA.  VAOPGCPREC 3-
2001.

In this case, since service connection for schizophrenia was 
denied as not well grounded, which was affirmed by the Board 
in its September 2000 Board decision, the claim was subject 
to re-adjudication as if the April 1999 rating decision had 
not been made because it became final after July 14, 1999, 
and before November 9, 2000, the date of the enactment of the 
VCAA. 

The VCAA provisions for re-adjudication do not apply to the 
Board's January 1999 decision because the decision became 
final before July 14, 1999.  Therefore under these 
circumstances, the date of receipt of the claim of service 
connection for schizophrenia is April 1, 1999. 

This however does not end the analysis.  Under the governing 
law, the effective date for the grant of service connection 
based on an original claim or claim to reopened is the later 
of the date of receipt of claim or the date entitlement 
arose. 

In this case, the RO granted service connection for 
schizophrenia based on evidence obtain on a VA examination in 
November 2000, that is, a nexus between schizophrenia and the 
events of the veteran's service.  It was the nexus opinion in 
November 2000 that provided the basis for entitlement to 
service connection.  As the later of the date of receipt of 
claim or date entitlement arose controls, the proper 
effective date is the date entitlement arose, that is, the 
date of the November 2000 VA examination.  However the Board 
will not disturb the already assigned date of October 5, 
2000.  And there is no factual or legal basis for assigning a 
date earlier than October 5, 2000, because of the final 
disallowance by the Board in January 1999.  As for the 
veteran's argument of an effective date prior to 2000, the 
legal issue is not when schizophrenia was first manifested, 
but when the medical evidence established a relationship 
between schizophrenia and the events in service, which in 
this case was established by the report of the VA examination 
in November 2000. 

Accordingly, the preponderance of the evidence is against the 
claim for an effective date earlier than October 5, 2000, for 
the grant of service connection for schizophrenia.  

ORDER

An effective date earlier than October 5, 2000, for the grant 
of service connection for schizophrenia is denied.


REMAND

The veteran was last examined by VA for schizophrenia in 
November 2000.  Since then the veteran has been placed in 
long-term nursing home care for a number of health problems.  
In March 2003, a VA examination was scheduled, but the 
veteran indicated that he was unable to get to the 
examination because of his poor health.  At the hearing in 
May 2004, which the veteran was able to attend only with 
great physical difficulty, the veteran indicated that the 
nursing home kept records of his treatment. 

As the records of the nursing home are pertinent to the 
claim, under the duty to assist, 38 C.F.R. § 3.159, a 
reasonable effort to obtain the records should be made.  
Accordingly, this case is REMANDED for the following action:

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, the 
veteran is notified that:

a.  To substantiate his claim for 
increase he should submit medical 
evidence or a medical opinion that 
his service-connected disability has 
worsened. 

b.  If he has evidence to 
substantiate his claim, not already 
of record, that is in the custody of 
VA, he should identify the VA 
facility so that the RO can obtain 
the records. 

c.  If he has evidence to 
substantiate his claim, not already 
of record, other than the nursing 
home records, such as records of 
private medical care, he should 
submit the records himself or with 
his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

c.  Ask the veteran to provide any 
evidence in his possession that 
pertains to his claim. 

2.  Obtain the mental health records from 
the Magnolia Manor Nursing Home, Inman, 
South Carolina. 

3.  Ask the veteran if it is physically 
and mentally feasible for him to report 
for a VA psychiatric examination at the 
nearest VA facility and, if so, schedule 
the veteran for the examination.  The 
claims file must be made available to the 
examiner.  To the extent possible, the 
examiner is asked to distinguish the 
symptoms of service-connected 
schizophrenia from other mental health 
problems including dementia.  

4.  After the above development, 
adjudicate the claim.  If any benefit 
sought is denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



